IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Anthony Todora,                          :
                        Appellant        :
                                         :
            v.                           :
                                         :
Todd Buskirk, Connie Sutton-Falk,        :
John Stoffa, and The County of           :
Northampton                              :        No. 1905 C.D. 2013


                                     ORDER


            NOW, August 28, 2014, having considered appellant’s application for

reargument, the application is denied.



                                             _____________________________
                                             DAN PELLEGRINI,
                                             President Judge